 

EXHIBIT 10.15

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is made and entered into as of
February 26, 2013 by and between SeaChange International, Inc., a Delaware
corporation (the “Company”), and _______________ (“Indemnitee”).

 

RECITALS

 

A.           It is essential that the Company be able to attract and retain well
qualified directors and officers;

 

B.           Competent and experienced persons may be reluctant to serve or to
continue to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, or both, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors or officers and
the defense or settlement of such litigation is often beyond the personal
resources of such directors or officers;

 

C.           The Company’s Amended and Restated Certificate of Incorporation
(the “Certificate of Incorporation”) provides for the indemnification of the
officers and directors of the Company to the maximum extent authorized by
Section 145 of the Delaware General Corporation Law, as amended (“DGCL”);

 

D.           The Certificate of Incorporation and DGCL, by their non-exclusive
nature, permit agreements between the Company and the directors or officers of
the Company with respect to indemnification of such directors or officers;

 

E.           In accordance with the authorization as provided by the Certificate
of Incorporation and DGCL, the Company may purchase and maintain a policy or
policies of directors’ and officers’ liability insurance (“D & O Insurance”),
covering certain liabilities which may be incurred by its directors or officers
in the performance of their obligations of the Company;

 

F.           It is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, its directors and officers to the fullest extent permitted by applicable law
so that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified;

 

G.           In order to induce Indemnitee to continue to serve as a director or
officer of the Company, the Company has agreed to enter into this Agreement with
Indemnitee; and

 

H.           This Agreement is intended to be an “accountable plan” within the
meaning of Treas. Reg. 1.62-2(c), and shall be interpreted to achieve that
purpose.

 

- 1 -

 

 

NOW, THEREFORE, in consideration of Indemnitee’s service as a director after the
date hereof, the parties hereto agree as follows:

 

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

 

(a) “Board” shall mean the Board of Directors of the Company.

 

(b) “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

 

(i)the members of the Board at the beginning of any consecutive
12-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director;

 

(ii)any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares of
the Company’s common stock, $0.01 par value, representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any);

 

(iii)there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company's assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale or
(B) the approval by stockholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company; or

 

(iv)Any corporation or other legal person, pursuant to a tender offer, exchange
offer, purchase of stock (whether in a market transaction or otherwise) or other
transaction or event acquires securities representing 40% or more of the
combined voting power of the voting securities of the Company, or there is a
report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule, form
or report), each as promulgated pursuant to the Exchange Act, disclosing that
any "person" (as such term is used in Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act) has become the "beneficial owner" (as such term is used in
Rule 13d-3 under the Exchange Act) of securities representing 40% or more of the
combined voting power of the voting securities of the Company.

 

- 2 -

 

 

(c) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent, trustee or fiduciary of the Company or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise which such person is or was serving at the express written
request of the Company.

 

(d) “Court” means the Court of Chancery of the State of Delaware, the court in
which the Proceeding in respect of which indemnification is sought by Indemnitee
shall have been brought or is pending, or another court having subject
jurisdiction and personal jurisdiction over the parties.

 

(e) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(f) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the express written request of the Company as a
director, officer, employee, agent, trustee or fiduciary.

 

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(h) “Expenses” shall include, without limitation, all reasonable attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplication costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, participating, or being or
preparing to be a witness in a Proceeding, or responding to, or objecting to, a
request to provide discovery in any Proceeding. Expenses also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

 

(i) “Good Faith” means Indemnitee having acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interest of
the Company or, in the case of an Enterprise which is an employee benefit plan,
the best interests of the participants or beneficiaries of said plan, as the
case may be, and, with respect to any Proceeding which is criminal in nature,
having had no reasonable cause to believe Indemnitee’s conduct was unlawful.

 

- 3 -

 

 

(j) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the standards of professional conduct then prevailing and applicable to
such counsel, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

(k) “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation (including any internal corporate
investigation), inquiry, administrative hearing or any other actual, threatened,
or completed proceeding whether civil, criminal, administrative or
investigative, other than one initiated by Indemnitee without the approval of
the Board. For purposes of the foregoing sentence, a “Proceeding” shall not be
deemed to have been initiated by Indemnitee where Indemnitee seeks to enforce
Indemnitee’s rights under this Agreement.

 

2.        Indemnification.

 

(a)          In General. In connection with any Proceeding, the Company shall
indemnify, and advance Expenses to, Indemnitee as provided in this Agreement to
the fullest extent permitted by applicable law, as such may be amended from time
to time.

 

(b)          Proceedings Other Than Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 2(b) if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be made, a party to or is otherwise involved in any
Proceeding, other than a Proceeding by or in the right of the Company. Pursuant
to this Section 2(b), Indemnitee shall be indemnified against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
Good Faith.

 

(c)          Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 2(c) if, by
reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be
made, a party to or is otherwise involved in any Proceeding brought by or in the
right of the Company. Pursuant to this Section 2(c), Indemnitee shall be
indemnified against all Expenses and amounts paid in settlement, actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in connection with
such Proceeding if Indemnitee acted in Good Faith. Notwithstanding the
foregoing, no such indemnification shall be made in respect of any claim, issue
or matter in such Proceeding as to which Indemnitee shall have been adjudged to
be liable to the Company or if applicable law prohibits such indemnification;
provided, however, that, if applicable law so permits, indemnification may
nevertheless be made by the Company in such event if and only to the extent that
the Court which is considering the matter shall determine.

 

- 4 -

 

 

(d)          Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and
is successful, on the merits or otherwise, in any Proceeding, Indemnitee shall
be indemnified to the maximum extent permitted by law, as such may be amended
from time to time, against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee to the maximum extent
permitted by law, as such may be amended from time to time, against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section 2(d) and without limitation, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

(e)          Indemnification for Expenses in Enforcing Rights.    To the fullest
extent allowable under applicable law, the Company shall also indemnify against,
and, if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 5, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification, contribution or reimbursement or advance payment of Expenses by
the Company under any provision of this Agreement, or under any other agreement
or provision of the Certificate of Incorporation now or hereafter in effect
relating to a Proceeding, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification or
insurance recovery, as the case may be. Indemnitee shall be required to
reimburse the Company in the event that a final judicial determination is made
that such action brought by Indemnitee was frivolous or not made in good
faith.         

 

3.          Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee with respect to any Proceeding, or any claim, issue, or matter in a
Proceeding, and the Company is jointly liable with Indemnitee for such
Proceeding, claim, issue, or matter, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee (whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and for reasonably incurred Expenses in connection with such claim),
in such proportion as is deemed fair and reasonable in light of the
circumstances. The following factors shall be considered when determining the
amount of such contribution: (i) the relative benefits received by the Company
and Indemnitee as a result of the event(s) or transaction(s) giving cause to
such Proceeding, claim, issue or matter, and (ii) the relative fault of the
Company (and its other directors, officers, employees and agents) and Indemnitee
in connection with such event(s) or transaction(s).

 

4.          Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

 

- 5 -

 

 

5.          Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all reasonable Expenses, which, by reason
of Indemnitee’s Corporate Status, were or are expected to be incurred by or on
behalf of Indemnitee in connection with any Proceeding, within thirty (30) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances, whether prior to or after final disposition
of such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred or are expected to be incurred by Indemnitee. The amount
advanced shall not exceed the amount of anticipated expenditures, and the
advance shall be made not more than thirty (30) days before the anticipated
expenditures are expected to be incurred. Execution and delivery to the Company
of this Agreement by Indemnitee constitutes an undertaking by the Indemnitee to
repay within thirty (30) days any amounts paid, advanced or reimbursed by the
Company pursuant to this Section 5 in respect of Expenses relating to, arising
out of or resulting from any Proceeding in respect of which (a) it shall be
determined pursuant to Section 6, following the final disposition of such
Proceeding, that Indemnitee is not entitled to indemnification hereunder or (b)
the amount paid, advanced or reimbursed exceeds the amount substantiated
pursuant to Section 6(a). No other form of undertaking shall be required other
than the execution of this Agreement. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free. Advancement of
Expenses pursuant to this Section 5 shall not require approval of the Board or
the stockholders of the Company, or of any other person or body. The Secretary
of the Company shall promptly advise the Board in writing of the request for
advancement of Expenses, of the amount and other details of the advance and of
the written undertaking to make repayment pursuant to this Section 5.

 

6.          Procedures and Presumptions for Determination of Entitlement to
Indemnification and Defense of Claims.

 

(a)          Initial Request. To obtain indemnification under this Agreement
(other than advancement of Expenses pursuant to Section 5), Indemnitee shall
within a reasonable period of time submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine the
specific nature of each expense and its relationship to the Company’s business
activities, and whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification. Notwithstanding the foregoing, any failure of
Indemnitee to provide such a request to the Company, or to provide such a
request in a timely fashion, shall not relieve the Company of any liability that
it may have to Indemnitee unless, and to the extent that, such failure actually
and materially prejudices the interests of the Company or such request is not
made within a “reasonable period of time” within the meaning of Treas. Reg.
1.62-1(g).

 

(b)          Method of Determination. A determination with respect to
Indemnitee’s entitlement to indemnification shall be made in the specific case
as soon as practicable by one of the following four methods, which shall be at
the election of the Board: (1) by a majority vote of the Disinterested
Directors, even though less than a quorum; (2) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum; (3) if there are no Disinterested Directors or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to the Indemnitee; or (4) if so
directed by the Board, by the stockholders of the Company; notwithstanding the
foregoing, following a Change in Control, a determination with respect to
Indemnitee’s entitlement to indemnification shall be made by Independent
Counsel.

 

- 6 -

 

 

(c)          Selection, Payment, and Discharge of Independent Counsel. In the
event the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) of this Agreement, the Independent
Counsel shall be selected, paid, and discharged in the following manner:

 

(i) The Independent Counsel shall be selected by Indemnitee, and Indemnitee
shall give written notice to the Company advising the Company of the identity of
the Independent Counsel so selected.

 

(ii) Following the initial selection described in Section 6(c)(i), the Company
may, within ten (10) days after such written notice of selection has been given,
deliver to Indemnitee a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit.

 

(iii) Either the Company or Indemnitee may petition a Court if the parties have
been unable to agree on the selection of Independent Counsel within twenty (20)
days after submission by Indemnitee of a written request for indemnification
pursuant to Section 6(a) of this Agreement. Such petition may request resolution
of any objection made by the Company to Indemnitee’s selection of Independent
Counsel and/or seek the appointment as Independent Counsel of a person selected
by the Court or by such other person as the Court shall designate. A person so
appointed shall act as Independent Counsel under Section 6(b) of this Agreement.

 

(iv) The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.

 

(d)          Standard of Proof. In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee has acted in Good Faith. The
Company shall indemnify Indemnitee unless, and only to the extent that, the
Company shall prove by clear and convincing evidence to the person or persons or
entity making such determination that Indemnitee has not acted in Good Faith.

 

(e)          Reliance as Safe Harbor; Actions of Others. For purposes of any
determination of Good Faith, Indemnitee shall be deemed to have acted in Good
Faith if Indemnitee’s action is taken in reliance on the records or books of
account of the Enterprise, including financial statements, or on information
supplied to Indemnitee by the officers of the Enterprise in the course of their
duties, or on the advice of legal counsel for the Enterprise or on information
or records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any director, officer, employee, agent, trustee or fiduciary of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

- 7 -

 

 

(f)          Cooperation. Indemnitee shall cooperate with the person, persons or
entity making the determination with respect to Indemnitee’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(g)          Successful on the Merits. The Company acknowledges that a
settlement or other disposition short of final judgment may be successful if it
permits a party to avoid expense, delay, distraction, disruption and
uncertainty. In the event that any action, claim or proceeding to which
Indemnitee is a party is resolved in any manner other than by adverse judgment
against Indemnitee (including, without limitation, settlement of such action,
claim or proceeding with or without payment of money or other consideration) it
shall be presumed that Indemnitee has been successful on the merits or otherwise
in such action, suit or proceeding. Anyone seeking to overcome this presumption
shall have the burden of proof by clear and convincing evidence.

 

(h)          Effect of Other Proceeding. The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of guilty or of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in Good Faith.

 

(i)          Defense of Claim. With respect to any Proceeding to which
Indemnitee shall have requested indemnification in accordance with this Section
6:

 

(i)  The Company shall be entitled to participate in the defense at its own
expense.

 

(ii) Except as otherwise provided below, the Company jointly with any other
indemnifying party shall be entitled to assume the defense with counsel
reasonably satisfactory to Indemnitee (“Outside Counsel”). After assumption by
the Company of the defense of a suit, the Company shall not be liable to
Indemnitee under this Section for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense of the Proceeding other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding but the fees and expenses of such counsel incurred after assumption
by the Company of the defense shall be at the expense of Indemnitee, unless (i)
the employment of counsel by Indemnitee has been authorized in writing by the
Company, (ii) Indemnitee shall have concluded reasonably that there may be a
conflict of interest between the Company and Indemnitee in the conduct of the
defense of such action and such conclusion has been confirmed in writing by
Independent Counsel, or (iii) the Company shall not in fact have employed
Outside Counsel to assume the defense of such Proceeding. The Company shall not
be entitled to assume the defense of Indemnitee in any Proceeding brought by or
in the right of the Company or as to which Indemnitee shall have made the
conclusion provided for in (ii) above and such conclusion shall have been so
confirmed by the Company’s Outside Counsel.

 

- 8 -

 

 

(iii) Notwithstanding any provision of this Section to the contrary, the Company
shall not be liable to indemnify Indemnitee under this Section for any amounts
paid in settlement of any Proceeding or claim effected without the Company’s
written consent, which shall not unreasonably be withheld or delayed. The
Company shall not settle any Proceeding or claim in any manner which would
impose any penalty or limitation on, or disqualification of, Indemnitee for any
purpose or would materially harm the reputation of Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold their consent to any proposed settlement.

 

(j)    Payment. If it is determined that Indemnitee is entitled to
indemnification under this Agreement, payment to Indemnitee shall be made within
ten (10) days after such determination.

 

7.          Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)          Non-Exclusivity. The rights of indemnification, contribution and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Amended and
Restated By-Laws of the Company (“By-Laws”), any agreement, a vote of
stockholders, a resolution of directors, or otherwise. No amendment, alteration,
or repeal of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Certificate of Incorporation, the By-Laws and this Agreement, it is the intent
of the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change and Indemnitee shall be deemed to have such
greater right hereunder. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

- 9 -

 

 

(b)          Insurance. The Company may maintain an insurance policy or policies
against liability arising out of this Agreement or otherwise. To the extent that
the Company maintains an insurance policy or policies providing liability
insurance for directors, officers, employees, or agents or fiduciaries of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise that such person serves at the request of the
Company, the Company shall obtain coverage for Indemnitee under such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies. To the extent the Company maintains an insurance policy
or policies and obtains coverage for Indemnitee in accordance with the
immediately preceding sentence, in the event of a Change in Control, the Company
shall make reasonable efforts to ensure that the entity surviving such Change in
Control (the “Surviving Entity”) maintains such coverage for a period of six (6)
years after such Change in Control. If, at the time of the receipt of a notice
of a claim pursuant to the terms hereof, the Company or Surviving Entity has
directors' and officers' liability insurance in effect, the Company or Surviving
Entity shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company or Surviving Entity shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policies.

 

(c)          Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

(d)          No Duplicate Payment. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise. The Company's
obligation to indemnify or advance Expenses hereunder to Indemnitee who is or
was serving at the request of the Company as a director, officer, employee,
agent, trustee or fiduciary of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise. If the Indemnitee receives such an
amount after payment by the Company to the Indemnitee, then the Indemnitee shall
return such amount to the Company within thirty (30) days.

 

8.          Exception to Right of Indemnification. Notwithstanding any other
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Indemnitee:

 

(a)          for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision, provided, that the intent of the parties is that the
Company shall be the indemnitor of first resort of Indemnitee with respect to
matters for which indemnification, contribution and advancement or reimbursement
of Expenses is provided under this Agreement and that the Company will be
obligated to make all payments due to or for the benefit of Indemnitee under
this Agreement without regard to any rights that Indemnitee may have against a
third party; or

 

(b)          for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act, or similar provisions of state statutory
law or common law.

 

- 10 -

 

 

9.          Term of Agreement. This Agreement shall continue until and terminate
upon the later of: (i) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director, officer, employee, agent, trustee or fiduciary of
the Company or of any other Enterprise; or (ii) the final termination of all
pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of expenses hereunder; or (iii) the expiration of
the statute of limitations with respect to any cause of action that arose or is
alleged to have arisen during Indemnitee’s service as a director, officer,
employee, agent, trustee or fiduciary of the Company or of any other Enterprise
and that could be asserted in a Proceeding in respect of which Indemnitee is
entitled to be indemnified hereunder.

 

10.         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), assigns, spouses, heirs, executors, administrators
and personal and legal representatives.

 

11.         Enforcement.

 

(a)          The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.

 

(b)          This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.

 

(c)          The Company shall not seek from a court, or agree to, a "bar order"
which would have the effect of prohibiting or limiting Indemnitee's rights to
receive advancement of expenses under this Agreement.

 

12.         Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws. In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
intent manifested by such provision, to the extent necessary to resolve such
conflict.

 

13.         Modification and Waiver. No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

- 11 -

 

 

14.         Notice By Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder. The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement
or otherwise unless and only to the extent that such failure or delay actually
and materially prejudices the Company.

 

15.         Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed to have been duly
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

 

(a)          To Indemnitee at the address set forth below Indemnitee signature
hereto.

 

(b)          To the Company at:

 

SeaChange International, Inc.

50 Nagog Park

Acton, MA 01720
Attention: Chief Financial Officer

 

With a copy to:

< --- >

 

or to such other address as may be furnished to Indemnitee by the Company or to
the Company by Indemnitee, as the case may be.

 

16.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

17.         Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

18.         Governing Law. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.

 

- 12 -

 

 

19.         Section 409A Compliance. This Agreement is intended to comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended,
and it shall be interpreted for that purpose. No reimbursement shall be made
after the last day of the Indemnitee’s taxable year following the taxable year
in which the expense was incurred.

 

SIGNATURE PAGE TO FOLLOW

 

- 13 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

  SEACHANGE INTERNATIONAL, INC.       By:       Name:       Title:        
INDEMNITEE               Name:           Address:              

 

- 14 -

